DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims

Applicant’s application filed on November 25, 2020 has been entered.  Claims 1-20 are pending in the application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-10, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dorninger (PG PUB US2015/0089452) in view of Vu (PG PUB US2017/0195374).

Regarding claim 1, Dorninger teaches “a method for reducing latency on a collaborative platform, the method comprising:” (Dorninger discloses a computer-implemented method for collaborative visual expression [Dorninger, para 0025]);
“receiving, by the first device, user input data indicative of user input on a second device;” (The touch input data processing module 309 of system 300 [first device] is configured to receive data pertaining to touch input detected by the touch screen 312 [second device] [Dorninger, Fig. 3, para 0088]);
“transmitting, by the first device, the user input data to the third device;” (The data for each stroke segment is sent by synchronization module 305 to collaborating devices, to enable the virtual workspaces to remain synchronized [Dorninger, Fig. 3, para 0114, 0086]);
“determining, by the first device, an overlay image based on the user input data;” (A vector graphics representation of the stroke segment is generated by graphics module 313 of system 300 [Dorninger , Fig. 3, para 0117, 0090]);
“determining, by the first device, an overlaid image based on the overlay image and the first image; and” (Ordered vector graphics stroke segments (from the stroke segment generated  in step 1704 and another stroke segment received from another device) is rendered as raster graphics by graphics module 313, and written (“baked”) to the texture in memory [Dorninger , para 0119, 0090]);
“transmitting, by the first device, the overlaid image to the second device to cause the overlaid image to be displayed on the second device.” (The texture is displayed, where the texture is inherently transmitted from the graphics module 313 [Dorninger, para 0119, 0090]).
“receiving, by a first device, a first image from a third device;” 
Vu teaches “receiving, by a first device, a first image from a third device;” (Receiver 110 may receive content from moderator client device 120, where the content may be an image (e.g. a mirror of the screen of moderator client device 120) [Vu, para 0066]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Dorninger to comprise the claimed limitation to effectively conserve processing resource of the first device, where the received image does not need to be processed from the user input data.

Regarding claim 2, Dorninger as modified by Vu teaches “wherein determining, by the first device, the overlay image comprises determining, by the first device, a first portion of the overlay image indicative of the user input on the second device based on the user input data.” (A vector graphics representation of a stroke segment is generated by graphics module 313 of system 300 [Dorninger para 0117, 0114, 0090]).

Regarding claim 9, Dorninger as modified by Vu teaches “wherein a portion of the overlay image is displayed on the second device for a predetermined period of time.” (Some amount of delay generally exists in this synchronization, as the updated information is communicated over a communication network. Once received by a collaborating computing device, the data can be processed as if the changes had been generated locally, so that a change to one of the virtual workspaces is reflected in the other one of the virtual workspaces.  In other words, the existing image would be displayed on the virtual workplace until the update occurs by the delay [Dorninger, para 0086]).

Regarding claim 10, Dorninger as modified by Vu teaches “wherein the predetermined period of time is at least as long as the latency on the collaborative platform.” (Some amount of delay generally exists in this synchronization, as the updated information is communicated over a communication network. Once received by a collaborating computing device, the data can be processed as if the changes had been generated locally, so that a change to one of the virtual workspaces is reflected in the other one of the virtual workspaces.  In other words, the existing image would be displayed on the virtual workplace until the update occurs by the delay [Dorninger, para 0086]).

Regarding claim 16, Dorninger as modified by Vu teaches “further comprising determining, by the first device, an input type corresponding to the user input on the second device, wherein the input type comprises at least one of thickness, color, or marker or eraser type.” (The data for each point includes associated data (e.g., hue, saturation, opacity) specifying how the stroke will look when it is displayed on a display. For example, touch interfaces that support pressure sensing can allow artists to create thicker or darker lines when greater pressure is applied and thinner or lighter lines when less pressure is applied [Dorninger, para 0114]).

Regarding claim 18, Dorninger as modified by Vu teaches “further comprising receiving, by the first device, data indicative of an input type corresponding to the user input from the third device.” (The data for each point includes associated data (e.g., hue, saturation, opacity) specifying how the stroke will look when it is displayed on a display. In addition, such data can be received from other device (e.g. third device) [Dorninger, para 0114, 0119]).

Claims 3-4, 7-8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dorninger (PG PUB US2015/0089452) in view of Vu (PG PUB US2017/0195374) as applied to claims 1-2, 9-10, 16 and 18 above, and further in view of Locascio (PG PUB US2019/0121599).

Regarding claim 3, Dorninger as modified by Vu teaches “wherein determining, by the first device, the overlay image” (A vector graphics representation of the stroke segment is generated by graphics module 313 of system 300 [Dorninger , Fig. 3, para 0117, 0090]).
However, Dorninger as modified by Vu does not teach “predicting, by the first device, an extended portion of the overlay image based on the user input data.”
Locascio teaches “predicting, by the first device, an extended portion of the overlay image based on the user input data.” (Predicted interface annotations refers to programmatically generated interface annotations with an expected likelihood that the associated display input data will result or is intended to result in the predicted interface annotations. For instance, as display input data that includes coordinates for the start of a circle are received, machine learning models may determine that a circle is intended [Locascio, para 0081]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Dorninger-Vu to comprise the claimed limitation to effectively enhance user experience by completing an intended image stroke (e.g. circle) without receiving the complete set of display input data from the user [Locascio, para 0081].

Regarding claim 4, Dorninger as modified by Vu and Locascio teaches “wherein predicting, by the first device, the extended portion of the overlay image based on the user input data comprises predicting, by the first device, the extended portion of the overlay image based on at least one of spatial or time coordinates of the user input data.” (Predicted interface annotations refers to programmatically generated interface annotations with an expected likelihood that the associated display input data will result or is intended to result in the predicted interface annotations. For instance, as display input data that includes coordinates for the start of a circle are received, machine learning models may determine that a circle is intended [Locascio, para 0081]).
The motivation regarding to the obviousness to claim 3 is also applied to claim 4.

Regarding claim 7, Dorninger as modified by Vu and Locascio teaches “wherein predicting, by the first device, the extended portion of the overlay image based on the user input data comprises predicting, by the first device, the extended portion of the overlay image based on at least one of extrapolation, machine learning, artificial intelligence, or a neural network.” (Predicted interface annotations refers to programmatically generated interface annotations with an expected likelihood that the associated display input data will result or is intended to result in the predicted interface annotations. For instance, as display input data that includes coordinates for the start of a circle are received, machine learning models (a subfield of artificial intelligence) may determine that a circle is intended [Locascio, para 0081]).
The motivation regarding to the obviousness to claim 3 is also applied to claim 7.

Regarding claim 8, Dorninger as modified by Vu and Locascio teaches “wherein determining, by the first device, the overlay image” (A vector graphics representation of the stroke segment is generated by graphics module 313 of system 300 [Dorninger , Fig. 3, para 0117, 0090]);
“determining, by the first device, the overlay image comprising the first and extended portions of the overlay image.” (Predicted interface annotations refers to programmatically generated interface annotations with an expected likelihood that the [first portions] are received, machine learning models may determine that a circle [overlay image] is intended, where the extended portions would be the predicted portions of the circle [Locascio, para 0081]).
The motivation regarding to the obviousness to claim 3 is also applied to claim 8.

Regarding claim 17, Dorninger as modified by Vu teaches “wherein determining, by the first device, the input type” (The data for each point includes associated data (e.g., hue, saturation, opacity) specifying how the stroke will look when it is displayed on a display. For example, touch interfaces that support pressure sensing can allow artists to create thicker or darker lines when greater pressure is applied and thinner or lighter lines when less pressure is applied [Dorninger, para 0114]).
	However, Dorninger as modified by Vu does not teach “determining, by the first device, the input type based on the user input data and machine learning.”
Locascio teaches “determining, by the first device, the input type based on the user input data and machine learning.” (Machine learning models may be used to generate the interface annotations.  The machine learning model can make predictions or decisions based on input data. For instance, programmatically expected interface annotations may be generated based on display input data.  For example, display input data may be received and using machine learning models, predicted interface annotations may be generated [Locascio, para 0081]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Dorninger-Vu to comprise the claimed limitation to effectively enhance user experience by highlight, emphasize, modify, illustrate, or .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dorninger (PG PUB US2015/0089452) in view of Vu (PG PUB US2017/0195374) and Locascio (PG PUB US2019/0121599) as applied to claims 3-4 and 7-8 above, and further in view of Angelov (PG PUB US2019/0155498).

Regarding claim 5, Dorninger as modified by Vu and Locascio teaches “wherein predicting, by the first device, the extended portion of the overlay image based on the user input data” (A vector graphics representation of the stroke segment is generated by graphics module 313 of system 300 [Dorninger , Fig. 3, para 0117, 0090]).
However, Dorninger as modified by Vu and Locascio does not teach “predicting, by the first device, the extended portion of the overlay image based on a velocity of the user input data.”
Angelov teaches “predicting, by the first device, the extended portion of the overlay image based on a velocity of the user input data.” (A first method according to an embodiment of the invention involves linear prediction performed at the reception side, to be described still in reference to FIG. 36C. For example, when messages are transmitted per 50 msec to device (such as reception device 10-3) the presumed trajectory of portions in a missing message can be predicted based on the speed and acceleration of the position coordinates that are already obtained [Angelov, para 0517, 0515]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Dorninger-Vu-Locascio to comprise the claimed limitation to effectively supplement a missing portion of the user data for the overlay image [Angelov, para 0515].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dorninger (PG PUB US2015/0089452) in view of Vu (PG PUB US2017/0195374) and Locascio (PG PUB US2019/0121599) as applied to claims 3-4 and 7-8 above, and further in view of Frisken (PG PUB US2009/0027397).

Regarding claim 6, Dorninger as modified by Vu and Locascio does not teach “wherein the extended portion of the overlay image comprises a curved portion comprising a plurality of finite line segments, and wherein predicting, by the first device, the extended portion of the overlay image comprising predicting the curved portion based on an angle of each finite line segment of the plurality of finite line segments.”
Frisken teaches “wherein the extended portion of the overlay image comprises a curved portion comprising a plurality of finite line segments, and wherein predicting, by the first device, the extended portion of the overlay image comprising predicting the curved portion based on an angle of each finite line segment of the plurality of finite line segments.” (As each new digitized point is received 512 from the digitizing device, test 516 for a corner between the current curve segment's last endpoint and the new digitized point by comparing a path angle to a maximum corner angle, where the path angle is an angle from the current curve segment's tangent vector at the current curve segment's last endpoint and a line segment from the current curve segment's last endpoint to the new digitized point [Frisken, para 0057]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Dorninger-Vu-Locascio to comprise the claimed limitation to effectively determine a fitting error from the vector distance field representation and program code for adjusting the parametric representation to reduce the fitting error [Frisken, para 0025].
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dorninger (PG PUB US2015/0089452) in view of Vu (PG PUB US2017/0195374) as applied to claims 1-2, 9-10, 16 and 18 above, and further in view of Kodama (PG PUB US2014/0192058).

Regarding claim 11, Dorninger as modified by Vu does not teach “wherein the overlay image comprises a leading end and a trailing end, such that, as a number of spatial coordinates of the leading end increases on the second device, a portion of spatial coordinates of the trailing end is removed from the second device depending on a length of the latency on a collaborative platform.”
Kodama teaches “wherein the overlay image comprises a leading end and a trailing end, such that, as a number of spatial coordinates of the leading end increases on the second device, a portion of spatial coordinates of the trailing end is removed from the second device depending on a length of the latency on a collaborative platform.” (After receiving the coordinate information and the time information from the coordinate detector 120, the coordinate storage unit 114 discards the oldest coordinate information and time information buffered already and stores the coordinate information and the time information received newly [Kpdama, para 0027]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Dorninger-Vu-Locascio to comprise the claimed limitation to effectively conserve memory resources by removing the old coordinates.

Claims 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dorninger (PG PUB US2015/0089452) in view of Vu (PG PUB US2017/0195374) as applied to claims 1-2, 9-10, 16 and 18 above, and further in view of Sato (PG PUB US2007/0176893).

Regarding claim 12, Dorninger as modified by Vu does not teach “wherein the overlay image comprises a maximum amount of spatial coordinates, such that, when an additional spatial coordinate is displayed that exceeds the maximum amount of spatial coordinates, an initial displayed spatial coordinate is removed from the overlay image.” 
Sato teaches “wherein the overlay image comprises a maximum amount of spatial coordinates, such that, when an additional spatial coordinate is displayed that exceeds the maximum amount of spatial coordinates, an initial displayed spatial coordinate is removed from the overlay image.” (If the number of coordinate points has exceeded the coordinate number limit Na, a corresponding number of oldest coordinate data ((n-Na) in case of FIG. 4B) stored in the drawn coordinate sequence A 701 are sequentially deleted [Sato, para 0085]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Dorninger-Vu to comprise the claimed limitation to effectively conserve display memory by removing the old image coordinates.

Regarding claim 14, Dorninger as modified by Vu does not teach “wherein the overlay image comprises a leading end and a trailing end, such that, as the leading end extends on the second device at a rate, the trailing end is removed from the second device at the rate.”
Sato teaches “wherein the overlay image comprises a leading end and a trailing end, such that, as the leading end extends on the second device at a rate, the trailing end is removed from the second device at the rate.” (If the number of coordinate points has exceeded the coordinate number limit Na, a corresponding number of oldest coordinate data ((n-Na) in case of FIG. 4B) stored in the drawn coordinate sequence A 701 are sequentially deleted [Sato, para 0085]).


Regarding claim 15, Dorninger as modified by Vu does not teach “wherein the overlay image comprises a leading end and a trailing end, such that, as a number of spatial coordinates of the lending end increases on the second device, a portion of spatial coordinates of the trailing end is removed from the second device depending on a speed of the increasing spatial coordinates.”
Sato teaches “wherein the overlay image comprises a leading end and a trailing end, such that, as a number of spatial coordinates of the lending end increases on the second device, a portion of spatial coordinates of the trailing end is removed from the second device depending on a speed of the increasing spatial coordinates.” (If the number of coordinate points has exceeded the coordinate number limit Na, a corresponding number of oldest coordinate data ((n-Na) in case of FIG. 4B) stored in the drawn coordinate sequence A 701 are sequentially deleted [Sato, para 0085]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Dorninger-Vu to comprise the claimed limitation to effectively conserve display memory by removing the old image coordinates.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dorninger (PG PUB US2015/0089452) in view of Vu (PG PUB US2017/0195374) as applied to claims 1-2, 9-10, 16 and 18 above, and further in view of Tsoi (PG PUB US2021/0153801).

Regarding claim 13, Dorninger as modified by Vu does not teach “wherein the overlay image comprises a leading end, a trailing end, and a maximum spatial length, such that, as the leading end extends, the trailing end is removed to maintain the maximum spatial length of the overlay image of the overlaid image displayed on the second device.”
Tsoi teaches “wherein the overlay image comprises a leading end, a trailing end, and a maximum spatial length, such that, as the leading end extends, the trailing end is removed to maintain the maximum spatial length of the overlay image of the overlaid image displayed on the second device.” (Drawing data of at least one image created by a test subject on a digital device (e.g. on fig. 2).  If a starting point and an ending point of each connected stroke are spaced apart from each other by a distance smaller than a threshold value, filtering the set of connected stokes into a polygon. In other words, if the starting point and the ending point are greater than the threshold value, the set including the starting point would be removed [Tsoi, Fig. 2, para 0009]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Dorninger-Vu to comprise the claimed limitation to effectively determine a shape of a polygon with a threshold distance between points.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Dorninger (PG PUB US2015/0089452) in view of Vu (PG PUB US2017/0195374) as applied to claims 1-2, 9-10, 16 and 18 above, and further in view of Papalini (PG PUB US2020/0204606).

Regarding claim 19, Dorninger as modified by Vu teaches “wherein receiving, by the first device, data indicative of the input type” (The data for each point includes associated data (e.g., hue, saturation, opacity) specifying how the stroke will look when it is displayed on a display. In addition, such data can be received from other device (e.g. third device) [Dorninger, para 0114, 0119]).
“receiving, by the first device, data indicative of the input type from an application running on the third device via a defined TCP port.”
Papalini teaches “receiving, by the first device, data indicative of the input type from an application running on the third device via a defined TCP port.” (Fig. 2 illustrates a data packet from the participant to the HFU, where the participant runs a control logic, and data packet includes a source TCP source port and information such as a name of the data stream, a segment of data, and a current segment number [Papalini, Fig. 4, para 0029-0030, 0134]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Dorninger-Vu to comprise the claimed limitation to effectively enhance user experience by improving latency and receiving streaming data without knowing the segment number [Papalini, para 0004].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dorninger (PG PUB US2015/0089452) in view of Vu (PG PUB US2017/0195374) as applied to claims 1-2, 9-10, 16 and 18 above, and further in view of Lee (PG PUB US2015/0326654).

Regarding claim 20, Dorninger as modified by Vu teaches “wherein receiving, by the first device, data indicative of the input type” (The data for each point includes associated data (e.g., hue, saturation, opacity) specifying how the stroke will look when it is displayed on a display. In addition, such data can be received from other device (e.g. third device) [Dorninger, para 0114, 0119]).
However, Dorninger as modified by Vu does not teach “receiving, by the first device, data indicative of the input type from an operating system running on the third device via a user input back channel (UIBC) extension.”
Lee teaches “receiving, by the first device, data indicative of the input type from an operating system running on the third device via a user input back channel (UIBC) extension.” (Methods of transmitting a user input from a sink device (with software supporting  wireless fidelity (Wi-Fi) display (WFD)) to a source device may be largely classified into an in-band UIBC (IB-UIBC) method and an out-of-band UIBC (OOB-UIBC) method, where the user input may be a function code, pointing information, or character data [Lee, para 0074, 0068]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Dorninger-Vu to comprise the claimed limitation to effectively enhance user experience by allowing user to transmitting a control command from a sink device to a source device [Lee, para 0005].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLY H NG whose telephone number is (571)272-9238.  The examiner can normally be reached on Monday to Friday, 9:30 am to 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wing Chan, can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/BILLY H NG/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441